DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to communications filed on 06/29/2022.
Claims 17-32 have been canceled.
Claims 1-16 and 33-36 are pending and have been examined.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 1 and 33 are objected to because of the following informalities:  
As per claim 1, the term “and” should be inserted after “from the user;” in the third to last line.  The phrase “used for”  in the 2nd to last line and the last line raises question as to whether the features following are limiting, or merely refer to intended use.  The above similarly applies to claim 33.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 34 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 34 has been amended to recite a “non-transistor” computer-readable medium.  However, the specification does not support the above feature.  The specification only generally describes computer-readable medium (e.g. in paragraph 168), but is silent as to the computer-readable medium not including transistors, i.e. “non-transistor”.  As such, the claim lacks written description.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 34 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 34 is directed to a “computer-readable storage medium” storing a computer program that implements the various functions, but the specification (e.g. paragraph 168) fails to expressly limit the recited “computer-readable storage medium” to a statutory embodiment.  Thus, the plain and ordinary meaning of the recited medium includes signals, carrier waves, etc.  
	Accordingly, the recited “computer-readable storage medium” is not a process, a machine, a manufacture or a composition of matter, and claim 34 fails to recite statutory subject matter as defined in 35 U.S.C. 101.  
It is noted that the “computer-readable storage medium” was not amended to “non-transitory computer-readable storage medium” as mentioned in the remarks, but instead amended to state “non-transistor computer-readable storage medium”.  Signals do not have transistors.  As such, the rejection is maintained.

Response to Arguments
Previous objections to the claims have been withdrawn in view of amendments.
With respect to 35 USC 101, it is noted that the “computer-readable storage medium” was not amended to “non-transitory computer-readable storage medium” as mentioned in the remarks, but instead amended to state “non-transistor computer-readable storage medium”.  Signals do not have transistors.  As such, the rejection is maintained.
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  However, in response to applicant’s arguments that Hur allegedly does not teach that the indicators are for adding one or more text editing controls, examiner respectfully disagrees.  Hur describes that an indicator is “clicked for more than a predetermined time” by a user to allow for “designate an area of an additional text block” (e.g. in paragraphs 185-186 and 194 or 198), i.e. control addition identifier.  See figures 8 and/or 11.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, 10-11, 15, and 33-36 are rejected under 35 U.S.C. 103 as being unpatentable over Rana et al. (US 20140109019 A1) in view of Hur (US 20160077717 A1) and Weir et al. (US 20130067373 A1).
As per independent claim 1, Rana teaches a multi-piece text copy method, comprising: receiving N inputs from a user (e.g. in paragraphs 13 and 34, “allows a user to select…non-contiguous portions of text… selects and copies multiple strings of non-contiguous characters” and figures 4-6); displaying N text editing entities in response to the N inputs respectively (e.g. in paragraphs 13 and 32, highlights); acquiring N pieces of target text selected by the N text editing entities respectively (e.g. in paragraphs 13 and 34, “copy [the] non-contiguous portions of text”); receiving a first input from the user at a target position in first text information (e.g. in paragraphs 34-35, “move to a…different location” in text); and copying the N pieces of target text to the target position in response to the first input (e.g. in paragraphs 13 and 35, “allows a user to select and copy non-contiguous portions of text or other display elements and then paste them in a desired location”), wherein N is an integer greater than 1, and any two of the N pieces of target text are not adjacent to each other (e.g. in paragraphs 13, “when referring to two or more portions of display elements, means that the two or more portions of display elements are separated by at least one display element that is not part of the two or more portions of display elements”), wherein the displaying the N text editing entities respectively in response to the N inputs comprises: displaying one text editing entity upon the receipt of each input from the user (e.g. in paragraph 32, “when display elements are selected they are highlighted… select the string of characters… select another string of text characters” and figures 5-6), but does not specifically teach, as a whole, the text editing entity/entities including control/controls, wherein each text editing control comprises a text selection identifier and a control addition identifier, wherein the text selection identifier is used for determining and adjusting a text selection area and the control addition identifier is used for adding one or more text editing controls.
However, Hur teaches text editing entities including controls, wherein each text editing control comprises a control addition identifier, wherein the control addition identifier is used for adding one or more text editing controls (e.g. in paragraphs 185-186 and 194 or 198, e.g. block including “indicators 820/830” used as control for further functionality and figures 8 or 11 showing indicators used for adding more text editing controls).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Rana to include the teachings of Hur because one of ordinary skill in the art would have recognized the benefit of facilitating performing of functionality relevant to text selection (note: further amounts to a simple substitution that yields predictable results; see KSR Int'l Co v. Teleflex Inc., 550 US 398,82 USPQ2d 1385,1396 (U.S. 2007) and MPEP § 2143(B)).
Weir teaches a text editing control comprising a text selection identifier, wherein the text selection identifier is used for determining and adjusting a text selection area (e.g. in paragraphs 62-63, “instructs the display screen 191 to highlight the text between letter 320, corresponding to the original location of the cursor 420, and letter 530 corresponding to the location where path 525 ended. Gripper 410 may be displayed at the same location as before the drag input was received… displays a new gripper 510 at the beginning of the selected characters of the string 300. The selected text may be further changed by similar interactions with either gripper 510 or gripper 410. A user may select more or fewer characters by providing further drag inputs with starting locations corresponding to one of the grippers” and figure 5C and 7B-7C).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Weir because one of ordinary skill in the art would have recognized the benefit of allowing the user to quickly and easily modify a selection.

As per claim 2, the rejection of claim 1 is incorporated and the combination further teaches wherein the receiving the N inputs from the user comprises: receiving a first input from the user in second text information (e.g. Rana, paragraphs 13 and 34, “allows a user to select…non-contiguous portions of text”; Hur, in paragraph 185, select “at least one or more text of the screen” for copying), and the displaying the N text editing controls respectively in response to the N inputs comprises: displaying a first text editing control at an input position of the first input in the second text information in response to the first input in the second text information (e.g. Rana, in paragraphs 13 and 32, “non-contiguous portions of text…are highlighted”; Hur, in paragraphs 186 and 194 or 198, block including “a plurality of indicators indicating a start point and an end point of the highlighted single block, respectively, by controlling the display module” used as a control for further functionality).

As per claim 3, the rejection of claim 2 is incorporated and the combination further teaches wherein subsequent to receiving the first input from the user on the second text information, the multi-piece text copy method further comprises: receiving an Nth input from the user on a first target text editing control of N-1 text editing controls  (e.g. Hur, in paragraphs 186 and 194 or 198, input to create a block including “a plurality of indicators indicating a start point and an end point of the highlighted single block, respectively, by controlling the display module” used as a control for further functionality and figures 8(a) or 11(a)), and the displaying the N text editing controls respectively in response to the N inputs comprises: displaying the Nth text editing control at an input end position of the Nth input in response to the Nth input (e.g. Hur, in paragraphs 186 and 194 or 198, and figures 8(b) or 11(b) showing new block after the input).

As per claim 7, the rejection of claim 1 is incorporated and the combination further teaches wherein subsequent to displaying the N text editing controls respectively in response to the N inputs, the multi-piece text copy method further comprises: receiving a third input from the user on a control addition identifier of a third target text editing control of the N text editing controls (e.g. Hur, in paragraphs 197 and 201-202, “drags unwanted block among the highlighted text blocks in up direction”); and deleting the third target text editing control in response to the third input, and cancelling a target text selected by the third target text editing control (e.g. Hur, in paragraphs 197 and 201-202, “the unwanted block is cancelled (i.e., highlight of the unwanted block is not displayed anymore)” and figure 13 showing control removed and canceled selection).

As per claim 10, the rejection of claim 1 is incorporated and the combination further teaches wherein subsequent to displaying the N text editing controls respectively in response to the N inputs, the multi-piece text copy method further comprises: receiving a dragging input from the user on a fourth text editing control (e.g. Hur, in paragraphs 204-205, “drags the second block” and figure 15); controlling the fourth text editing control to move in response to the dragging input (e.g. Hur, in paragraphs 204-205, “drags the second block to a different text block”); and in a case that a movement end position of the fourth text editing control overlaps a fifth text editing control (e.g. Hur, in paragraphs 204-205, “drags the second block to a different text block”, i.e. overlaps), merging consecutive pieces of text between a first character in a first target text selected by the fourth text editing control and a last character in a second target text selected by the fifth text editing control into a piece of target text (e.g. Hur, in paragraphs 204-205, “the first and the second text block are merged with each other to make a single text block” and figure 15 showing respective characters being merged).

As per claim 11, the rejection of claim 1 is incorporated and the combination further teaches wherein subsequent to displaying the N text editing controls respectively in response to the N inputs, the multi-piece text copy method further comprises: receiving a fourth input from the user on the N text editing controls (e.g. Rana, in paragraph 33, “it is determined whether a gesture is detected where the gesture is associated with an operation to be performed on the selected string of characters”); sorting the N pieces of target text selected by the N text editing controls respectively in response to the fourth input (e.g. Rana, in paragraph 44, determines “the order in which they are selected in the example of FIGS. 4 to 6”); and displaying the sorted N pieces of target text (e.g. Rana, in paragraph 44, “the display elements are illustrated as being pasted in the order of 402, 404, and 406, which is the order in which they are selected in the example of FIGS. 4 to 6” and figure 8).

As per claim 15, the rejection of claim 1 is incorporated and the combination further teaches wherein the first input is a press input performed by the user at the target position in the first text information, wherein the copying the N pieces of target text to the target position in response to the first input comprises: copying the N pieces of target text to a position (e.g. Rana, in paragraphs 13 and 35, “allows a user to select and copy non-contiguous portions of text or other display elements and then paste them in a desired location”; Hur, in paragraph 84, “touches includes a short (or tap) touch, a long touch”), but does not specifically teach displaying a preset cursor at the target position in response to the press input; and copying the N pieces of target text to a position of the preset cursor.  
However, Weir teaches displaying a preset cursor at a target position in response to press input and copying target text to a position of the preset cursor (e.g. in paragraphs 5-6 and 39, “Cursor placement may be achieved with a simple tap input from a user… paste function may also be performed based on the placement of the cursor such that text that has previously been cut or copied may be inserted at the cursor location”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Weir because one of ordinary skill in the art would have recognized the benefit of facilitating designation and indication of the target position.

	Claims 33 and 35-36 are the terminal claims corresponding to claims 1-3, and are rejected under the same reasons set forth, and the combination further teaches a memory, a processor, and a computer program stored in the memory and executed by the processor (e.g. Rana, in paragraphs 14-15 and 17, “portable electronic device 100 includes an operating system 146 and software programs, applications, or components 148 that are executed by the processor 102 and are typically stored in a persistent, updatable store such as the memory”).

	Claim 34 is the medium claim corresponding to claim 1, and is rejected under the same reasons set forth, and the combination further teaches a non-transistor computer-readable storage medium storing therein a computer program, wherein the computer program is executed by a processor (e.g. Rana, in paragraphs 14-15 and 17).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Rana et al. (US 20140109019 A1) in view of Hur (US 20160077717 A1) and Weir et al. (US 20130067373 A1), and further in view of Bloomfield et al. (US 5461710 A).
As per claim 4, the rejection of claim 3 is incorporated, but the combination does not specifically teach wherein the Nth input is a slide operation with a control addition identifier of the first target text editing control as a slide start position, and the displaying the Nth text editing control at an input end position of the Nth input in response to the Nth input comprises: displaying the Nth text editing control at a slide end position of the slide operation in response to the Nth input.  
However, Bloomfield teaches an input is a slide operation with an entity addition identifier of a first entity as a slide start position and displaying an entity at an input end position of the input in response to the input comprising display the entity at a slide end position of the slide operation in response to the input (e.g. in column 9 lines 8-15, “the [entity] is dragged… When the [entity] is dropped, a new instance is created at the position of the drop… The new object is created using the same class, data, and properties as the [entity] that was dragged”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Bloomfield because one of ordinary skill in the art would have recognized the benefit of allowing a user to quickly create a copy.

Claim 5 is are rejected under 35 U.S.C. 103 as being unpatentable over Rana et al. (US 20140109019 A1) in view of Hur (US 20160077717 A1) and Weir et al. (US 20130067373 A1), and further in view of Missig et al. (US 20180329622 A1).
As per claim 5, the rejection of claim 1 is incorporated, but the combination does not specifically teach wherein each text editing control further comprises a symbol selection identifier, wherein subsequent to displaying the N text editing controls respectively in response to the N inputs, the multi-piece text copy method further comprises: receiving a dragging input from the user on a symbol selection identifier of a second target text editing control; controlling the symbol selection identifier of the second target text editing control to move in response to the dragging input; acquiring a dragging end position of the dragging input; receiving a second input from the user on the symbol selection identifier of the second target text editing control; and adding a target symbol selected by the second input to the dragging end position.  
However, Missig teaches displaying a text editing control further comprising a symbol selection identifier (e.g. in figure 11G item 1104 and paragraph 322, “a list of currency symbols for selection” and paragraphs 270 and 293, e.g. “displaying it larger”) and subsequent to displaying a text editing control, receiving a dragging input from the user on a symbol selection identifier of a target text editing control (e.g. in paragraph 270, “while the second input 524-5 remains in contact with the touch screen 112, sliding the finger”, i.e. drag); controlling the symbol selection identifier of the target text editing control to move in response to the dragging input (e.g. in paragraph 270, “sliding the finger to move the contact to the location corresponding to the second affordance 542-2”); acquiring a dragging end position of the dragging input (e.g. in paragraph 270, “to the location corresponding to the second affordance 542-2”); receiving a second input from the user on the symbol selection identifier of the target text editing control (e.g. in paragraph 270, “the third input 524-6 corresponds to a lift-off of the contact from the touch screen 112”); and adding a target symbol selected by the second input to the dragging end position (e.g. in paragraph 270, “the third input 524-6 corresponds to a lift-off of the contact from the touch screen 112 to select the second affordance”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Missig because one of ordinary skill in the art would have recognized the benefit of allowing a user to quickly and easily select relevant symbols.

Claim 6 is are rejected under 35 U.S.C. 103 as being unpatentable over Rana et al. (US 20140109019 A1) in view of Hur (US 20160077717 A1), Weir et al. (US 20130067373 A1), and Missig et al. (US 20180329622 A1), and further in view of Vigil et al. (US 20110231796 A1).
As per claim 6, the rejection of claim 5 is incorporated and the combination further teaches when the symbol selection identifier of the second target text editing control is dragged by the user (e.g. Missig, in paragraph 270, “sliding [i.e. drag] the finger to move the contact to the location corresponding to the second affordance 542-2… displaying it larger”), displaying a preset cursor of the symbol selection identifier, wherein the preset cursor is capable of moving following the symbol selection identifier (e.g. Missig, in figures 5G and 5I showing different shading when selection is moved and paragraphs 270 and 293, “highlights”), and the acquiring the dragging end position of the dragging input comprises: determining a movement end position of the preset cursor as the dragging end position (e.g. Missig, in paragraph 270 and figure 5I showing end position, “move the contact to the location corresponding to the second affordance 542-2”, i.e. end position), but does not specifically teach at a preset side.  
However, Vigil teaches displaying a preset cursor at a preset side of an identifier (e.g. in figure 1B showing a preset cursor at a preset side and paragraphs 35 and 38, “arrow head, a hand symbol or a cross… point indicator or selection indicator 105 may be positioned over a target position associated with the touch screen interface in response to movements of the object 127. FIG. 1B further illustrates different positions of the point indicator 105 when the object 127 such as a finger, is moved to different positions on the screen”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Vigil because one of ordinary skill in the art would have recognized the benefit of providing further indications so that position can be easily discerned.

Claims 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Rana et al. (US 20140109019 A1) in view of Hur (US 20160077717 A1) and Weir et al. (US 20130067373 A1), and further in view of Alonso Ruiz et al. (US 20160274686 A1).
As per claim 8, the rejection of claim 7 is incorporated and the combination further teaches wherein the third input is a dragging operation performed by the user on the control addition identifier of the third target text editing control (e.g. Hur, in paragraphs 197 and 201-202, “drags unwanted block among the highlighted text blocks in up direction”), wherein the deleting the third target text editing control in response to the third input and cancelling the target text selected by the third target text editing control comprises: deleting the third target text editing control and cancelling the target text selected by the third target text editing control (e.g. Hur, in paragraphs 197 and 201-202, “the unwanted block is cancelled (i.e., highlight of the unwanted block is not displayed anymore)” and figure 13), but does not specifically teach performing the functionality based on a dragging operation in a case that a dragging speed of a dragging operation is greater than a preset threshold and the dragging end position is within a preset area.  
However, Alonso Ruiz teaches a drag operation that considers a dragging speed of the dragging operation being greater than a preset threshold and a dragging end position being within a preset area (e.g. in paragraphs 26-29 and 208-209, “swipe gesture moving the cursor to a distal point… detecting requires that the…swipe gesture be performed at a speed higher than a predetermined speed… distal point…at a location in the direction of the gesture… Different gestures…different motions, timings”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Alonso Ruiz because one of ordinary skill in the art would have recognized the benefit of incorporating relevant dragging features, amounting to a simple substitution that yields predictable results.

As per claim 14, the rejection of claim 11 is incorporated and the combination further teaches wherein the copying the N pieces of target text to the target position in response to the first input comprises: acquiring a target characteristic point and copying the N pieces of target text to the target position in the first text information indicated by the target characteristic point (e.g. Rana, in paragraphs 13 and 34-35, “allows a user to select and copy non-contiguous portions of text or other display elements and then paste them in a desired location”), but does not specifically teach wherein the first input is an input of a target trajectory performed by the user at the target position in the first text information and a target characteristic point of the target trajectory.  
However, Alonso Ruiz teaches an input of a target trajectory performed by a user at a target position in a first text information to copy the text to a target position indicated by a target characteristic point of the target trajectory (e.g. in paragraphs 380-382, “moves the selection 528-1 across document 500 to a new location 528-2 as shown in FIG. 5AI following the continuous movement”, i.e. trajectory, and figures 5AH-5AJ).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Alonso Ruiz because one of ordinary skill in the art would have recognized the benefit of performing functionality relevant to copying (further amounting to a simple substitution that yields predictable results).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Rana et al. (US 20140109019 A1) in view of Hur (US 20160077717 A1) and Weir et al. (US 20130067373 A1), and further in view of Hui et al. (US 20160292139 A1) and Tsang et al. (US 20140143664 A1).
As per claim 9, the rejection of claim 7 is incorporated and the combination further teaches wherein the third target text editing control comprises a first control addition identifier and a second control addition identifier (e.g. Hur, in figures 8 and 11 and paragraphs 194 or 198, “indicators”), wherein the deleting the third target text editing control in response to the third input and cancelling the target text selected by the third target text editing control comprises: deleting the third target text editing control and cancelling the target text selected by the third target text editing control (e.g. Hur, in paragraphs 197 and 201-202, “the unwanted block is cancelled (i.e., highlight of the unwanted block is not displayed anymore)” and figure 13 showing control removed and cancelled selection), but does not specifically teach the third input is a dragging operation performed by the user on the first control addition identifier, wherein the deleting/canceling comprises: controlling the first control addition identifier to move in response to the third input; and in a case that a movement end positon of the first control addition identifier overlaps the second control addition identifier, deleting/canceling.  
However, Hui teaches an input including a dragging operation performed by a user on a first control addition identifier and controlling the first control addition identifier to move in response to the input (e.g. in paragraph 47, “user may drag begin widget 206 and/or end widget 208 to adjust the location of the appropriate widget and accordingly update the selected text portion”, and figure 2B).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Hui because one of ordinary skill in the art would have recognized the benefit of allowing a user to quickly and easily adjust a selection(s).  
The combination further teaches a movement end position of first control addition identifier and another position of a second control addition identifier (e.g. Hur, in paragraph 198 and figure 11, user drags from a position to another position; Hui, paragraph 47 and figure 2B showing a position corresponding to begin widget and another position corresponding to end widget that are moved in response to dragging) and Tsang teaches in a case that a same action is performed, deleting/cancelling a target text (e.g. in paragraphs 25 and 71, “clear any current selections highlighted in the first manner by de-highlighting them by going over them with the same actions used to make a selection in the first place”), i.e. the same action would cause the position of the begin widget to move to [i.e. overlaps] the position of the end widget.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Tsang because one of ordinary skill in the art would have recognized the benefit of additionally allowing a user to remove a selection(s) via other means (further amounting to a simple substitution that yields predictable results).  

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Rana et al. (US 20140109019 A1) in view of Hur (US 20160077717 A1) and Weir et al. (US 20130067373 A1), and further in view of Deike et al. (US 6240430 B1).
As per claim 12, the rejection of claim 11 is incorporated and the combination further teaches wherein the fourth input comprises operations performed by the user on the N text editing controls (e.g. Rana, in paragraph 39, “tap, hold and drag”), wherein the sorting the N pieces of target text selected by the N text editing controls respectively in response to the fourth input comprises: acquiring a order of the operations and adjusting an order of the N pieces of target text selected by the N text editing controls respectively based on the order (e.g. Rana, in paragraph 44, “the display elements are illustrated as being pasted in the order of 402, 404, and 406, which is the order in which they are selected in the example of FIGS. 4 to 6”), but does not specifically teach wherein the input (operations/order) is associated with click.  
However, Deike teaches input (operations/order) is associated with click (e.g. in column 1 lines 25-37 and column 5 lines 7-28 and 53-59, “actuate the pointing device (by pressing a mouse button, for example)… actuates the multiple text selection control mechanism or selects an operation”, i.e. click).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Deike because one of ordinary skill in the art would have recognized the benefit of incorporating well-known input means (further amounting to a simple substitution that yields predictable results).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Rana et al. (US 20140109019 A1) in view of Hur (US 20160077717 A1) and Weir et al. (US 20130067373 A1), and further in view of Koenig et al. (US 20150169502 A1).
As per claim 13, the rejection of claim 11 is incorporated and the combination further teaches wherein the fourth input is a operation performed by the user on the N text editing controls (e.g. Rana, in paragraph 33, “it is determined whether a gesture is detected where the gesture is associated with an operation to be performed on the selected string of characters”), and the sorting the N pieces of target text selected by the N text editing controls respectively in response to the fourth input (e.g. Rana, in paragraph 44, determines “the order in which they are selected in the example of FIGS. 4 to 6”) comprises: controlling the N pieces of target text selected by the N text editing controls respectively to be pasted in a position in response to the operation (e.g. Rana, in paragraphs 13, 35, and 44, “paste them in a desired location… the display elements are illustrated as being pasted in the order of 402, 404, and 406, which is the order in which they are selected”), but does not specifically teach wherein the operation includes dragging and wherein being pasted in a position includes move.  
However, Koenig teaches an operation including dragging to cause pasting in a position, wherein the pasting in the position includes controlling target text to move (e.g. in paragraphs 24 and 31-33, “touch action 110 such as a swipe [i.e. drag]… detect a touch action… a movement of the document part to another location on the document”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Koenig because one of ordinary skill in the art would have recognized the benefit of performing functionality relevant to text selection and/or incorporating well-known operations associating with pasting (further amounting to a simple substitution that yields predictable results).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Rana et al. (US 20140109019 A1) in view of Hur (US 20160077717 A1) and Weir et al. (US 20130067373 A1), and further in view of Otero et al. (US 20140372952 A1).
As per claim 16, the rejection of claim 1 is incorporated and the combination further teaches receiving the first input from the user at the target position in the first text information (e.g. Rana, in paragraphs 34-35, “move to a…different location” in text), but does not specifically teach wherein subsequent to receiving the first input, the multi-piece text copy method further comprises: displaying a preset virtual keyboard at the target position in response to the first input; receiving a character input from the user through the virtual keyboard; and adding a character inputted by the user to the target position in response to the character input.  
However, Otero teaches subsequent to a first input at a target position, displaying a preset virtual keyboard at the target position in response to the first input (e.g. in paragraph 47, “allows a user to move the keyboard…to a position in close proximity to data being entered and/or edited by the user”); receiving a character input from the user through the virtual keyboard (e.g. in paragraph 54, “a user may enter one or more text strings”); and adding a character inputted by the user to the target position in response to the character input (e.g. in paragraphs 47 and 54, “a position adjacent to the array of data 210 followed by entering one or more text items”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Otero because one of ordinary skill in the art would have recognized the benefit of avoiding eye tiring.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
For example,
Tan et al. (US 20120306772 A1) teaches “computing device may display pin 602 at a starting location of selected text and pin 604 at an ending location of the selected text… user may touch a pin with a finger and move the finger, while maintaining contact with the display, in order to adjust the range of selected text” (e.g. in paragraph 69 and figure 6).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM WONG whose telephone number is (571)270-1399. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA STANLEY can be reached on (571)272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.W/Examiner, Art Unit 2176                                                                                                                                                                                                        10/08/2022

/KAVITA STANLEY/Supervisory Patent Examiner, Art Unit 2176